DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 5-9, 11-12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 10, 13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PGPUB 20200150387).

Regarding claim 1, Kim discloses an imaging lenses, comprising a first imaging lens (10) (600 embodiment), a second, imaging lens (20) (700 embodiment) and a third imaging lens (30) (400 embodiment) which are arranged at intervals in sequence, wherein the first imaging lens (10), the second imaging lens (20) and the third imaging lens (30) satisfy the following condition ([0119] states that embodiments 400-700 may be used in camera modules 305, 312 and 313):
1.0 < Fno1 < Fno2 < Fno3 < 3.0 ([0111], [0116] and [0096] gives Fnos of 1.26, 1.62 and 1.64 respectively); and
5.0mm > F1 > F2 > F3 > 1.0mm ([0111], [0116] and [0096] gives F of 1.98, 1.96 and 1.921 respectively),
wherein, Fno1, is an apertures number of the first imaging lens, Fno2 is an apertures number of the second imaging lens, Fno3 is an apertures number of the third imaging lens, F1 is an effective focal length of the first imaging lens, F2 is an effective focal length of the second imaging lens, F3 is an effective focal length of the third imaging lens, P1 is an object distance of the first imaging lens, P2 is an object distance of the second imaging lens, P3 is an object distance of the third imaging lens.
Kim does not explicitly disclose satisfying P1 < P2 < P3. However, applicant’s definition provides that each PN variable is a distance to “an object”, which is understood to be a separate object for each imaging lens. Therefore, it would be obvious to use each camera to image objects at varying distances based on the imaging needs of the user.

Regarding claim 2, modified Kim discloses wherein the first imaging lens (10) comprises at least three lenses with positive focal power; the second imaging lens (20) comprises at least three lenses with positive focal power; the third imaging lens (30) comprises at least three lenses with positive focal power ([0142]  where the first to fourth lenses are positive).

Regarding claim 3, modified Kim discloses wherein the first imaging lens (10), the second imaging lens (20) and the third imaging lens (30) each have at least one lens whose lens surface is aspherical ([0097], [0112] and [0117]).

Regarding claim 4, modified Kim does not disclose wherein an object distance P of the second imaging lens is greater than or equal to 500 mm and less than or equal to 1500 mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein an object distance P of the second imaging lens is greater than or equal to 500 mm and less than or equal to 1500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would adjust the distances of the camera to the objects they are imaging based on the needs of the imager.

	Regarding claim 10, modified Kim discloses an imaging device, comprising the imaging lenses as claimed in claim 1 (Abstract). 

	Regarding claim 13, modified Kim discloses wherein a viewing angle Fov3 of the third imaging lens is greater than a viewing angle Fov1, of the first imaging lens, and the viewing angle Fov3 of the third imaging lens is greater than a viewing angle Fov2 of the second imaging lens ([0111], [0116] and [0096] where 75⁰ > 74⁰ > 70⁰).


Regarding claim 15, modified Kim discloses wherein the first imaging lens (10) comprises at least three lenses with positive focal power; the second imaging lens (20) comprises at least three lenses with positive focal power; the third imaging lens (30) comprises at least three lenses with positive focal power ([0142]  where the first to fourth lenses are positive).

Regarding claim 16, modified Kim discloses wherein the first imaging lens (10), the second imaging lens (20) and the third imaging lens (30) each have at least one lens whose lens surface is aspherical ([0097], [0112] and [0117]).

Regarding claim 17, modified Kim does not disclose wherein an object distance P of the second imaging lens is greater than or equal to 500 mm and less than or equal to 1500 mm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to wherein an object distance P of the second imaging lens is greater than or equal to 500 mm and less than or equal to 1500 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would adjust the distances of the camera to the objects they are imaging based on the needs of the imager.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB 20200371323 – Teaches three camera system having varying Fno and FOV
PGPUB 20200267326 – Teaches three camera system having vary FNO, focal length and FOV

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872